Citation Nr: 1342564	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right eye corneal leukoma and irregular pupil with loss of visual acuity.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1974 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2013.  This matter was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a compensable evaluation for right eyelid scar has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Service connection is not in effect for a left eye disorder. 

2.  During the appeal period, at its worst, the Veteran's right eye corneal leukoma and irregular pupil with loss of visual acuity was manifested by corrected far and near vision of 20/200.   

3.  The Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for Veteran's right eye corneal leukoma and irregular pupil with loss of visual acuity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.84a, Diagnostic Codes 6066, 6070, 6074, 6077 (in effect prior to December 10, 2008).

2.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders, including for referral of this claim for extra-schedular consideration, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's March 2013 Remand, the Appeals Management Center (AMC) obtained all identified outstanding VA treatment records, scheduled a VA examination for the purpose of evaluating the current severity of his service-connected right eye disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007, December 2008, and April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Increased Rating

The Veteran seeks a higher rating for his service-connected right eye corneal leukoma and irregular pupil with loss of visual acuity.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right eye disability has been rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6077, for impairment of central visual acuity.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. 

The Board recognizes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543 -54 (Nov. 10, 2008).  These new rating criteria are effective December 10, 2008, and apply to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  The Veteran's claim for an increased evaluation for his right eye disability was received by VA in October 2007; as such, the regulatory change is inapplicable to his claim.

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

The Veteran is service connected for his right eye disability only.  Thus, in the absence of blindness, his non-service-connected eye is considered as having 20/40 visual acuity for purposes of determining the evaluation to assign to his service-connected right eye.  See Villano v. Brown, 10 Vet. App. 248, 250 (1997); see also Bagwell v. Brown, 9 Vet. App. 336, 339-340 (1996).  See, too, 38 C.F.R. § 3.383(a)(1), indicating when it is appropriate to give special consideration for paired organs and extremities and, in particular, when the disability at issue is causing visual impairment in an eye that is service connected and in the other that is not.

Additionally, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.

When only one eye's disability is recognized as entitled to compensation, the maximum evaluation for total loss of vision of that eye is 30 percent, unless there is (a) blindness in the other nonservice-connected eye; (b) enucleation of the service-connected eye; or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80.  A disability rating of 40 percent is warranted when only one eye is service connected when there is anatomical loss of that eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

VA regulation does permit compensation for a combination of service-connected and nonservice-connected eye disabilities when there is blindness in both the service connected and the nonservice connected eye and the nonservice-connected eye disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

According to the rating criteria in effect prior to December 10, 2008, Diagnostic Code 6077 provides a 20 percent rating for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

Under Impairment of Central Visual Acuity, an evaluation higher than 20 percent is warranted when service connection has been established for only one eye and that eye has vision correctable to 10/200 (Diagnostic Code 6077); or vision correctable to 5/200 (6074); or when there is no more than light perception (Diagnostic Code 6070); or when there is anatomical loss of that eye (Diagnostic Code 6066).  38 C.F.R. § 4.84a (2008). 

The Veteran underwent VA examinations in December 2007 and September 2013.  In December 2007, the visual acuity examination revealed corrected far and near vision on the right of 20/200.  In September 2013, the visual acuity examination revealed corrected far and near vision on the right of 20/70.

Since service connection has not been established for the Veteran's left eye, as noted above, his left eye is considered as having 20/40 visual acuity for purposes of determining the evaluation to assign to his service-connected right eye; and in fact, at the September 2013 VA examination, corrected far and near vision on the left was 20/40 or better.  As the Veteran's right corrected vision was at its worst 20/200 during the appeal period, the Board finds that the preponderance of the evidence is against assigning a disability evaluation higher than 20 percent.  It is also noted that on recent examination testing revealed no visual field loss.

The Board also acknowledges that the Veteran has been diagnosed as having increased cup/disc ratio each eye resulting in contraction of the visual field.  The September 2013 VA examiner, however, opined that the increased cup/disc ratio and the minimal contraction of each eye were not due to in-service right eye injury.  In any event, it is not shown to cause additional functional impairment in the right eye which would warrant a higher evaluation.

The Veteran has not identified or submitted any evidence which demonstrates his entitlement to a disability rating greater than 20 percent for his service-connected right eye disability under the former rating criteria for evaluating eye disabilities.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected right eye disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The pertinent criteria pertaining to eye disabilities in the Rating Schedule prior to December 2008 focus on central visual acuity impairment.  As discussed above, such symptomatology describes the Veteran's current disability picture with respect to his right eye corneal leukoma and irregular pupil.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

TDIU

The Veteran alleges that his service-connected disabilities render him unemployable and that he is, therefore, entitled to a total disability evaluation based on individual unemployability due to service connected disorders.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or disabilities that have not been service connected.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a) (providing that to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation). 

In determining entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective (not just objective) standard.  See Id.  

In order to satisfy the criteria for schedular consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

Service connection is in effect corneal leukoma and irregular pupil with loss of visual acuity evaluated as 20 percent disabling and right eyelid scar evaluated as noncompensable.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).

Nevertheless, a total disability evaluation based on individual unemployability due to service connected disorders still may be awarded on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b)  if it is shown he is indeed unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The September 2013 VA examiner noted that the Veteran passed the passenger vehicle driver's license vision examination since good vision in only one eye was required, that he did not pass the commercial vehicle driver's license vision examination since good vision in both eyes was required, and that as a result, he could not do work requiring a commercial vehicle driver's license.  The examiner also noted that since the Veteran's vision was somewhat reduced in the right eye, he should not work in a warehouse, drive a forklift, or work on a construction site.  The examiner noted that the Veteran could do sedentary work, use a computer, read normal print, and greet people in a reception area.  The examiner noted that the Veteran's right pupil was slightly enlarged and irregular, but not enough to cause problems from excess light and was not a cosmetic problem since it could only be seen from about 3 inches away.  The examiner also noted that the Veteran's right upper eyelid scar did not affect his employability, cosmesis, or daily life.  The examiner noted that the Veteran's vision was good enough to do normal activities of daily living, including preparing food, eating, dressing, and bathing himself.  The examiner noted that the Veteran could drive his own vehicle to and from work and to appointments and stores.  He has reported a high school education.

In light of the foregoing evidence the Board finds that a total disability evaluation based on individual unemployability due to service connected disorders is not warranted, even on the alternative extra-schedular basis mentioned provided by 38 C.F.R. § 4.16(b) .  Thus, the Board finds that the Veteran is not entitled to a total disability evaluation based on individual unemployability due to service connected disorders either on a schedular or extra-schedular basis.  38 C.F.R. § 4.3.


ORDER

Entitlement to an evaluation in excess of 20 percent for right eye corneal leukoma and irregular pupil with loss of visual acuity is denied.

Entitlement to a TDIU is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


